Citation Nr: 1042815	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  03-28 507	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Whether there was clear and unmistakable error in a January 1988 
rating decision denying service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from December 1968 to July 
1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, which, inter alia, determined that there was 
no clear and unmistakable error in a January 1988 rating decision 
denying service connection for PTSD.  

The appellant appealed the RO's decision to the Board.  In a 
February 2005 decision, the Board determined that the January 
1988 rating decision denying service connection for PTSD was not 
clearly and unmistakably erroneous.  

The appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 2006, 
while the matter was pending before the Court, the appellant 
died.  

In light of the appellant's death, in an April 2009 memorandum 
decision, the Court vacated the Board's February 2005 decision 
and dismissed the appellant's appeal.  The Court further denied 
the motion of the appellant's attorney to substitute the 
appellant's adult daughters as the appellant, finding that they 
were not qualified accrued benefits claimants.  See 38 U.S.C. 
§ 5121A (West 2002 & Supp. 2010) (providing the opportunity for 
substitution of individuals eligible to receive accrued benefits 
in cases where the claimant dies on or after October 10, 2008); 
see also Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding 
that when an appellant dies during the course of an appeal to the 
Court, substitution may be appropriate if the moving party would 
be eligible to receive accrued benefits based upon the appeal).  

In July 2009, an appeal was filed at the United States Court of 
Appeals for the Federal Circuit.  In a November 2009 order, the 
Federal Circuit dismissed the appeal.  


FINDINGS OF FACT

1.  In a February 2005 decision, the Board determined that there 
was no clear and unmistakable error in a January 1988 rating 
decision denying the appellant's claim of entitlement to service 
connection for PTSD.  

2.  The appellant appealed the Board's decision to the Court.  

3.  In December 2006, while the appellant's appeal was pending 
before the Court, the appellant died.  

4.  In an April 2009 memorandum decision, the Court vacated the 
Board's February 2005 decision and dismissed the appellant's 
appeal.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of this 
claim at this time.  38 U.S.C.A. §§ 5121A, 7104(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 20.1302 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth above, the appellant died during the pendency of his 
appeal.  Absent a timely request from an eligible person pursuant 
to 38 U.S.C.A. § 5121A, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  The record before the Board 
contains no indication that an eligible person filed a timely 
request to be substituted as the appellant for purposes of 
processing this claim to completion.  38 U.S.C.A. § 5121A(a)(1) 
(providing that such request must be filed not later than one 
year after the date of the appellant's death).  This appeal on 
the merits has therefore become moot by virtue of the death of 
the appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2010).


ORDER

The appeal is dismissed.




		
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


